Citation Nr: 1753601	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO. 14-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 30 percent for status post heart valve replacement.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and April 2013 rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

Parenthetically, the Board notes that issue of entitlement to an initial increased rating in excess of 20 percent disabling for status post lumbar fusion for herniated nucleus pulposus with degenerative arthritis is pending further development and will be adjudicated in a separate Board decision. 

In August 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned. A transcript of that proceeding has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration. 

The Board notes that the most recent VA examinations of record related to the issues on appeal were conducted in February 2012. A review of the record since the February 2012 VA examinations indicates a discernable worsening of the Veteran's symptoms. 

For instance, treatment records dated in July 2014 reflect the Veteran endorsed symptoms of chronic sleep disturbance, irritability, hyper-startle response, difficulty concentrating, impaired memory, avoidance, intrusive thoughts, and excessive guilt. In a statement dated in November 2014, the Veteran reported, in pertinent part, being admitted to an inpatient mental health treatment facility following an attempted suicide in August 2014. He also indicated that his psychiatric symptoms hinder his ability to establish and maintain effective relationships. The Veteran indicated that he receives mental health treatment from a therapist on a weekly basis. 

As indicated, the Veteran testified at a hearing in August 2017. At that time, the Veteran reported, in pertinent part, that he experienced persistent psychiatric symptoms despite compliance with psychiatric medication. The Veteran described himself as a "walking pharmacy." He further indicated that he continues to receive treatment from a mental health therapist. With respect to his heart condition, the Veteran reported, in pertinent part, that he experiences ongoing light-headedness and/or dizziness, which on numerous occasions have almost resulted in him passing out. The Veteran indicated that he receives annual echocardiograms and CT scans every other year. 

In light of evidence of worsening, see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), the Board finds that the medical evidence of record does not adequately address the Veteran's current level of impairment, see generally Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993). As such, the Board finds that a remand is necessary to obtain new examinations regarding the current nature and severity of the Veteran's PTSD and heart disability, respectively.

Additionally, the Board notes that in his November 2014 statement, the Veteran identified being hospitalized for mental health treatment at West Covina Rehab Facility. Moreover, the Veteran identified seeking ongoing psychiatric and cardiac treatment at VA and private treatment facilities since that time. Unfortunately, these records have not been associated with the record. Given that such records may have a bearing on the case, the Board finds an attempt to obtain these records is warranted.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any medical records relevant to his claims, including any additional psychiatric or cardiac treatment records from private treatment providers. 

After securing the necessary information and releases, attempt to obtain and associate those identified treatment records with the record. A specific request should be made for medical records from West Covina Rehab Facility.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2. Obtain all outstanding post-service medical treatment records from VA treatment facilities.

3. Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's PTSD. In particular, the examiner must document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest. 

4. Schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and severity of the Veteran's heart disability. In particular, the examiner must document the current symptomatology described by the Veteran and the severity, frequency, and duration at which such symptoms manifest.

5. Thereafter, readjudicate the issues remaining on appeal. If the benefits sought on appeal remain denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




